         Case 4:19-cv-02033-YGR Document 158 Filed 04/16/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                             ZOOM CIVIL MINUTE ORDER

 Case No.: 19-cv-02033-YGR (JCS)          Case Name: In Re: Apple Securities Litigation
 Chief Magistrate Judge: JOSEPH           Date: April 16, 2021        Time: 37 M (10:20-
 C. SPERO                                                             10:57)

Attorney for Plaintiff: Shawn Williams, Dan Pfefferman, Christine Fox
Attorney for Defendant: James Kramer, Kevin Askew, Ariel Winawer

 Deputy Clerk: Karen Hom                                 Court Reporter: Belle Ball

                              ZOOM WEBINAR PROCEEDINGS

1. Discovery Hearing re: Joint Discovery Letter [ECF156] – Granted in part

                                 ORDERED AFTER HEARING

The following custodians will be added:
Jeff Williams, Angela Ahrendts, Deirdre O’Brien, Sabih Khan, Phil Schiller, and Greg Joswiak.
After reviewing the documents found through these custodians, and other evidence produced in
discovery, the defendant may seek additional custodians who may produce relevant information
not already produced by the first group of custodians if it is proportional to the needs of the case.

Defendant shall provide proposed searched terms to Plaintiff by 4/23/2021.
Parties shall finalize the list of search terms by 5/7/2021.
Production of documents shall be on a rolling basis.
Deadline to complete production of all responsive non privileged documents found through this
search process by defendant is 7/15/2021.
Parties shall meet and confer on an earlier deadline for production of documents and categories
of documents that can be produced without search terms.

CASE CONTINUED TO:

Order to be prepared by:
 [ ] Plaintiff    [ ] Defendant              [ ] Court
